                            Case 18-12635-LSS             Doc 115        Filed 11/26/18         Page 1 of 1
                                            UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE



  IN RE:                                                             §                            CASE NO.          18-12635
  DAVID'S BRIDAL, INC.                                               §

  DEBTORS(S),                                                        §                             CHAPTER 11

                                          NOTICE OF APPEARANCE AND REQUEST
                                         FOR SERVICE OF NOTICES AND PLEADINGS

    PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

    BEXAR COUNTY

 secured creditor(s) in the above-referenced proceedings. The undersigned hereby requests notice and copies of all motions notices,

 reports, briefs, applications, adversary proceedings, proposed orders, confirmed copies of orders, any proposed disclosure statement

 or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced

 proceedings and any other matter in which notice is required pursuant to 11 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) and

 (b), 3017(a), and 9013 of the Federal Rules of Bankruptcy Procedure.

    Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forth below.

                                                         Certificate of Service

I do hereby certify that on 26th day of November, 2018, a copy of the above and foregoing has been this date served electronically or

mailed to the parties listed below:

    LESLIE CAROL HEILMAN                         US TRUSTEE (DELAWARE)
    919 N. MARKET STREET                         844 KING STREET, RM 2207
    12TH FLOOR                                   LOCK BOX #35
    WILMINGTON, DE 19801                         WILMINGTON, DE 19899-0035

                                                        LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                        711 Navarro Street, Ste 300
                                                        SAN ANTONIO, TX 78205
                                                        Telephone: (210) 225-6763
                                                        Facsimile: (210) 225-6410
                                                        Email:      sanantonio.bankruptcy@publicans.com


                                                         By: /s/ Don Stecker
                                                              Don Stecker
                                                              SBN: 19095300 TX
